___________

                                     No. 96-3302
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Southern District of Iowa.
Rick Lloyd Carmer,                        *
                                          *    [UNPUBLISHED]
              Appellant.                  *

                                     ___________

                        Submitted:   January 7, 1997

                            Filed:   January 10, 1997
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


      Rick Lloyd Carmer pleaded guilty to being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1).             The district court1
granted the government’s motion for a downward departure under U.S.
Sentencing Guidelines Manual § 5K1.1, p.s. (substantial assistance), and
sentenced him to 20 months imprisonment.


      Carmer argues on appeal that the district court improperly concluded
it   did   not   have   authority    to   depart   downward   based   on   his   drug
rehabilitative efforts and the deferral of parole on an Iowa term of
imprisonment.     After carefully reviewing the record we conclude that the
district court did not err in sentencing Carmer, and we accordingly affirm
the judgment.




      1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-